NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3034-19

STACEY GLOWZENSKI,

          Plaintiff-Appellant,

v.

STEPHEN GLOWZENSKI,

     Defendant-Respondent.
_________________________

                   Submitted April 20, 2021 – Decided May 7, 2021

                   Before Judges Fisher and Gummer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Ocean County, Docket
                   No. FM-15-0305-17.

                   Louis S. Scalzo, attorney for appellant.

                   Keith, Winters, Wenning & Harris, LLC, attorneys for
                   respondent (Brian D. Winters, on the brief).

PER CURIAM

          In this matrimonial appeal, plaintiff Stacey Glowzenski argues that the

trial judge erred in determining – after a four-day hearing – that, during a
mediation session, the parties settled their remaining economic issues. Because

we must defer to the trial judge's factual findings, we conclude that Stacey's

arguments have no merit and affirm.

      The parties were married in 1993; they have two children. Stacey filed

this divorce action in 2016, and defendant Stephen Glowzenski filed an answer

and counterclaim, also seeking a divorce. After a number of court appearances

over the course of a few years, the trial judge entered an order on February 19,

2019, that: scheduled the case for a June 2019 trial; ordered the parties to

exchange updated case information statements as well as provide other

information; and directed them to attend economic mediation.

      The parties and their then attorneys attended mediation on May 15, 2019,

at the conclusion of which they both initialed a term sheet. Soon after, Stephen

moved for an order declaring that a settlement had been reached. Stacey, who

had retained new counsel, cross-moved and argued that a settlement had not

been reached. The judge denied Stephen's motion without prejudice, finding a

genuine factual dispute about whether the parties' negotiations led to an

enforceable settlement agreement. The judge scheduled a hearing to resolve the

factual disputes.




                                                                          A-3034-19
                                       2
      During a plenary hearing on nonconsecutive days that started on August

26, 2019, and ended on December 10, 2019, the judge heard the testimony of

the parties as well as the mediator. By way of an order and opinion entered on

February 5, 2020, the judge found that the parties had entered into a settlement

agreement during mediation and that the agreement was not – as Stacey alleged

– unconscionable. A judgment of divorce, which incorporated the terms of the

settlement agreement, was entered on March 3, 2020.

      Stacey appeals, arguing:

            I. THE TRIAL COURT ERRED BY FINDING THE
            MEDIATOR'S NOTES GENERATED ON MAY 15,
            2019 CONSTITUTED A FAIR AND DEFINITIVE
            SETTLEMENT AGREEMENT.

                  A. The Mediator's Notes Are Not Titled
                  and Not Signed by Counsel.

                  B.    The Mediator's Notes Expressly
                  Indicate    Conditions    Precedent   to
                  Settlement of Material Terms, Are Vague,
                  and Otherwise Fail for Indefiniteness,
                  Lacking the Essential "Meeting of the
                  Minds" Component.

            II. THE MEDIATOR'S NOTES ARE NOT
            ENFORCEABLE    AS    A   SETTLEMENT
            AGREEMENT   DUE    TO  FRAUD    AND
            UNCONSCIONABILITY.

                  A. Evidence of Fraud by Defendant.


                                                                          A-3034-19
                                       3
                  B. Unconscionability.

            III. THE TRIAL COURT ERRED BY PERMITTING
            THE MEDIATOR TO TESTIFY AT THE PLENARY
            HEARING.

We find no merit in these arguments and affirm.

      We reject Stacey's first point and affirm the order enforcing the settlement

agreement substantially for the reasons set forth in the judge's written opinion.

We add only the following few comments.

      We start with the premise that agreements between divorcing parties that

are fair and just may be enforced. Petersen v. Petersen, 85 N.J. 638, 642 (1981);

see also Sachau v. Sachau, 206 N.J. 1, 5 (2011) (recognizing the basic

contractual nature of matrimonial agreements); Pacifico v. Pacifico, 190 N.J.

258, 265 (2007) (same).       Matrimonial settlement agreements "need not

necessarily be reduced to writing or placed on the record."        Harrington v.

Harrington, 281 N.J. Super. 39, 46 (App. Div. 1995). Indeed, "[w]here the

parties agree upon the essential terms of a settlement, so that the mechanics can

be 'fleshed out' in a writing to be thereafter executed, the settlement will be

enforced notwithstanding the fact that the writing does not materialize because




                                                                            A-3034-19
                                        4
a party later reneges." Lahue v. Pio Costa, 263 N.J. Super. 575, 596 (App. Div.

1983).1

      The judge made extensive findings, concluding Stacey's depiction of the

negotiations during mediation was not credible. Stacey claimed, for example,

that no negotiations actually took place, the mediator had animus toward her,

"every time she opened her mouth" things "g[ot] worse for her," and the

mediator merely decided the outstanding issues. The judge found Stacey's

testimony on these matters was not "forthright" or credible. Instead, in relying

on the credible testimony of Stephen and the mediator, the judge found the

mediator did not make a "decision" but simply memorialized the parties'

negotiated agreement on the term sheet. The judge also found from her view of

the testimony that the parties both signified their consent by initialing the term

sheet and that Stacey's later renouncement of the agreement was simply a case

of "buyer's remorse."      The judge's findings of fact are deserving of our


1
  We might add the familiar rubric that "settlement of litigation ranks high in
our public policy," Jannarone v. W.T. Co., 65 N.J. Super. 472, 476 (App. Div.
1961); see also Nolan v. Lee Ho, 120 N.J. 465, 472 (1990), but it does not follow
that courts will enforce any alleged settlement on the basis of this policy. The
court must first find the parties intended to resolve the litigation, i.e., that there
was a meeting of the minds on essential terms, and that it is fair and just to
enforce their agreement. In short, it does not "rank high in our public policy" to
terminate litigation when it cannot be said that the matrimonial litigants reached
a fair and just agreement.
                                                                               A-3034-19
                                          5
deference, Cesare v. Cesare, 154 N.J. 329, 411 (1998); Rova Farms Resort, Inc.

v. Investors Ins. Co., 65 N.J. 474, 484 (1974), and the conclusions drawn from

those findings are well-grounded in the legal principles described earlier.

      In her first point, Stacey additionally argues that the term sheet's lack of

a title and the absence of the parties' attorneys' signature on the term sheet plays

a significant role in determining whether an agreement was reached.              We

disagree. A contract does not need to be labeled a contract to be a contract.

Although perhaps relevant to an understanding of a layperson's intent in signing,

the absence of a label or even the use of a wrong label has little relevance in

determining a writing's meaning. See, e.g., Applestein v. United Bd. & Carton

Corp., 60 N.J. Super. 333, 348 (Ch. Div.) (recognizing that equity looks "to the

substance rather than the form" and "never pays homage to the mere form of an

instrument or transaction, if to do so would frustrate the law or place justice in

chains"), aff’d o.b., 33 N.J. 72 (1960); see also Liberty Mut. Ins. Co. v. Garden

State Surgical Ctr., L.L.C., 413 N.J. Super. 513, 523-24 (App. Div. 2010). The

judge found there was no confusion and Stacey understood she had – by

initialing – freely and voluntarily consented to entering into a binding agreement

with Stephen on the issues described in the term sheet.




                                                                              A-3034-19
                                         6
      We also reject Stacey's contention that there is relevance to the fact that

the parties' attorneys did not sign the term sheet. The mediator explained in her

credible testimony that she never, in these situations, seeks the signature of

counsel. We agree this fact has no impact; it is the client's assent that is relevant.

      We also reject the argument in Stacey's second point that the settlement

agreement is either unconscionable or the product of fraud substantially for the

reasons set forth by the trial judge.

      And we reject Stacey's third point, in which she argues that the judge erred

by allowing the mediator to testify. To be sure, the scope of testimony in such

a situation may be limited by the mediator privilege, N.J.R.E. 519, and the

Uniform Mediation Act, N.J.S.A. 2A:23C-1 to -13. But the judge carefully

limited the scope of the testimony to non-privileged events. For example, the

mediator was properly allowed to identify the term sheet and to testify about its

execution, the time spent in mediation, the atmosphere of the negotiations, and

other similar matters that did not call for a revelation of privileged

communications though Stacey's testimony as to what was said during mediation

could fairly be understood as opening the door to similar revelations from the

mediator.




                                                                               A-3034-19
                                          7
      To summarize, we affirm the judge's determination that the parties had

freely and voluntarily entered into a settlement agreement – as embodied by the

term sheet – that was fair and just and was not unconscionable or the product of

fraud. We add one further comment about the scope of the settlement agreement

that has no bearing on its enforcement.

      One of the provisions of the term sheet states: "No C.S. until parties

examine benefits of G.I. bill." It appears there may have been benefits available

to Stephen that would inure to one of the children who apparently was then

college bound, but, during mediation, the parties were unsure about the precise

extent of those benefits. Because of that doubt, the parties agreed – as the term

sheet reveals – that Stephen would not be obligated to pay "C.S." (child support)

to Stacey until those rights were ascertained. While that expression certainly

constituted a binding agreement, it memorialized only an understanding that

their child support issues would remain unresolved until they knew more about

any available G.I. bill benefits, and until then, Stephen would not be required to

pay child support. The lack of a final resolution of their child support dispute,

however, did not render unenforceable the other aspects of the term sheet.

      Affirmed.




                                                                            A-3034-19
                                          8